Title: Orderly Book, 13 November 1758
From: Washington, George
To: 



[13 November 1758]

Loyal Hannon Monday Novr 13 1758
Parole Jamaica
Field Officer for to morrow Majr Peachy.
Adjutant for to morrow 2d B. Pensilvanians.
Field Officer for the Grass Guard Majr Campbell.
A Return to be givin in this Evening at 7 OClock of the Number of Men Killd and wounded & missing in the Skirmish last night & likewise a return of the Strength of each Corps.
The line to hold themselves in readiness to March at an Hours warning and the Amunition to be Strictly reviewd and whatever deficiency there may be to be replac’d Immediately According to the Number before Orderd.
